Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 1 Miyawaki (JP 201429383 A) (English Translated) teaches “A connector to be 
mounted on a circuit board having lands, comprising: a housing to be connected to a mating housing; and a pair of board fixing portions to be respectively mounted into both 
side portions of the housing and soldered and fixed to the lands, wherein: the pair of board fixing portions respectively have fixing portion-side contact surfaces to be held in 
surface contact with a pair of housing-side contact surfaces located on both side surfaces of the housing, and the housing includes a pair of projections projecting toward back surfaces of the pair of board fixing portions on sides opposite to the fixing portion 
side contact surfaces.”(Connector 1, circuit board 3, Lands 31, housing 5, and board fixing portion 7)
Miyawaki (JP 201429383 A) (English Translated) does not teach “the board fixing portion is plate-like and inserted between 
the housing-side contact surface and the projection, and the projection contacts 
the back surface of the board fixing portion to suppress deformation of the board fixing 
portion when the board fixing portion is deformed.”

Claims 2-6 are dependent on claim 1 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831